PER CURIAM.
The order denying the motion to transfer venue is affirmed. The plaintiff was suing on a settlement agreement over a promissory note executed by defendant to plaintiff. As part of that settlement agreement, defendant agreed to make some payments to plaintiffs principal shareholder in North Carolina. However, the agreement provided that if defendant failed to make those payments, the entire amount of the promissory note would become due and payable to plaintiff and not to the shareholder in North Carolina. Plaintiff’s principal place of business is in Palm Beach County, and the promissory note specifies for payment there. Thus, the general rule that in agreements for payment of money the action accrues where payment is to be made applies, Davis v. Dempsey, 343 So.2d 950 (Fla.3d DCA 1977), or if no place of payment is specified in the county where the creditor resides as the debtor must seek out the creditor for payment. Borkson, Simon & Moskowitz, P.A. v. Troutman, 534 So.2d 928 (Fla.4th DCA 1988). In both cases that county is Palm Beach County.
Affirmed.
DELL, GUNTHER and WARNER, JJ., concur.